NUMBER
13-06-412-CV
 
COURT
OF APPEALS
 
THIRTEENTH
DISTRICT OF TEXAS
 
CORPUS
CHRISTI - EDINBURG
 
 
 
IN RE:  MANUEL
CHAVEZ,
Relator

 
 
 
On
Petition for Writ of Mandamus
 
 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Castillo and Garza
Per
Curiam Memorandum Opinion
 




Relator, Manuel Chavez, filed a motion for emergency
relief and petition for writ of mandamus in the above cause.  Having examined and fully considered the
motion and petition for writ of mandamus, the Court is of the opinion that
(1)  relator has not shown himself
entitled to the relief sought and, thus, (2) the motion and petition must be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the motion for emergency relief
is DENIED and the petition for writ of mandamus is DENIED.
PER CURIAM
 
Memorandum Opinion
delivered and filed
this
27th day of July, 2006.